 

Exhibit 10.2

 

AMENDMENT NO. 2 TO CREDIT AND GUARANTY AGREEMENT

 

This Amendment No. 1 to Credit and Guaranty Agreement (this "Agreement") dated
as of April 26, 2017 (the "Effective Date"), is among Lilis Energy, Inc., a
Nevada corporation (the "Borrower"), the undersigned subsidiaries of the
Borrower constituting the Guarantors (defined in the Credit Agreement (as
defined below)), the undersigned Lenders constituting the Lenders required to be
party hereto pursuant to the terms of Section 9.1 of the Credit Agreement
referred to below, the undersigned New Lenders (as such term is defined below),
and Deans Knight Capital Management Ltd, as collateral agent for the Lenders
(together with its successors and assigns, the "Collateral Agent").

 

INTRODUCTION

 

A.           The Borrower, the Guarantors, certain lenders, and the Collateral
Agent are parties to that certain Credit and Guaranty Agreement dated as of
September 29, 2016 (the “Credit Agreement”).

 

B.           The Borrower, the Collateral Agent and the Lenders agree to amend
certain provisions of the Credit Agreement, in each case subject to the terms
and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.          Defined Terms; Other Definitional Provisions. As used in
this Agreement, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein. Each term
defined in the Credit Agreement and used herein without definition shall have
the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary. Article, Section, Schedule, and Exhibit references are
to Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified. The words "hereof", "herein", and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
"including" means "including, without limitation,". Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.

 

Section 2.          Amendments to Credit Agreement.

 

(a)          Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definitions therein in the appropriate alphabetical order:

 

“Core Assets” means the hydrocarbon interests of the Borrower and its
Subsidiaries located in the Delaware Basin (including, any pipeline or salt
water disposal assets).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Collateral Agent from three Federal funds brokers of recognized
standing selected by it.

 



 

 

(a)          Section 6.10.2(i) of the Credit Agreement is hereby amended and
restated in full as follows:

 

6.10.2    (i) The Borrower has not (a) received notice or otherwise learned of
any Environmental Liability arising in connection with (1) any non-compliance
with or violation of the requirements of any Environmental Law or (2) the
release or threatened release of any Hazardous Substance into the environment,
(b) received notice or otherwise learned of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release or
threatened release of any Hazardous Substance into the environment for which the
Borrower is or may be liable, in each case which would be reasonably expected to
have a Material Adverse Effect. The Borrower knows of no basis for any
Environmental Liability.

 

(b)          Section 6.10.2(ii) of the Credit Agreement is hereby amended and
restated in full as follows:

 

(ii)         For each Guarantor, such Guarantor has not (a) received notice or
otherwise learned of any Environmental Liability arising in connection with (1)
any noncompliance with or violation of the requirements of any Environmental Law
or (2) the release or threatened release of any Hazardous Substance into the
environment or (b) received notice or otherwise learned of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release or threatened release of any Hazardous Substance into the environment
for which such Guarantor is or may be liable, in each case which would be
reasonably expected to have a Material Adverse Effect. No Guarantor knows of any
basis for any Environmental Liability.

 

(c)          Article VI of the Credit Agreement is hereby amended to add the
following new Section 6.24 as follows:

 

6.24        Environmental Reports. The Borrower has furnished to the Collateral
Agent all material environmental audits, assessments, reports and other material
environmental, health or safety documents relating to the past or current
operations or facilities of the Borrower or any Subsidiary (including the Core
Assets), in each case which are in the possession or under the reasonable
control of the Borrower or any Subsidiary.

 

(d)          Article IX of the Credit Agreement is hereby amended to add the
following new Section 9.17 as follows:

 

9.17        Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. In the event that,
notwithstanding Section 9.7.1, applicable law is the law of the State of Texas
and such applicable law provides for an interest ceiling under Chapter 303 of
the Texas Finance Code (the “Texas Finance Code”) as amended, for each day, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code and
shall be used in this Agreement and the other Loan Documents for calculating the
Maximum Rate and for all other purposes. Chapter 346 of the Texas Finance Code
(which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any Loan,
nor shall this Agreement or any Loan be governed by or be subject to the
provisions of such Chapter 346 in any manner whatsoever.

 

 -2- 

 

 

 

Section 3.          Conditions to Effectiveness. This Agreement shall become
effective on the Effective Date and enforceable upon the Collateral Agent
receiving counterparts of this Agreement, duly executed by the Borrower, the
Guarantors, the Lenders constituting the Lenders required to be party hereto
pursuant to the terms of Section 9.1 of the Credit Agreement, the New Lenders,
and the Collateral Agent.

 

Section 4.          Payment of Fees. The Borrower acknowledges and agrees that
it shall pay the fees and expenses required to be paid pursuant to, and in
accordance with, Section 9.4 of the Credit Agreement.

 

Section 5.          Acknowledgments and Agreements.

 

(a)          The Borrower acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and the Borrower waives
any defense, offset, counterclaim or recoupment with respect thereto.

 

(b)          The Borrower, the Collateral Agent, and the Lenders party hereto do
hereby adopt, ratify, and confirm the Credit Agreement, as amended hereby, and
together with each Guarantor acknowledge and agree that the Credit Agreement, as
amended hereby, is and remains in full force and effect, and the Borrower and
the Guarantors acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, are not impaired in
any respect by this Agreement.

 

(c)          From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean the Credit Agreement and such Loan
Documents as amended by this Agreement.

 

(d)          This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.

 

Section 6.          Reaffirmation of the Guaranty. Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Credit Agreement are in full force and effect and that such Guarantor continues
to unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
the Guaranteed Obligations, as such Guaranteed Obligations may have been amended
by this Agreement, and its execution and delivery of this Agreement does not
indicate or establish an approval or consent requirement by such Guarantor in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement or any other Loan Documents.

 

Section 7.          Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original and all of which together
shall constitute, one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mail, facsimile
transmission, electronic mail in “portable document format” (“.pdf”) form or
other electronic means intended to preserve the original graphic and pictorial
appearance of the item being sent shall be effective as a delivery of a manually
executed counterpart of this Agreement.

 

 -3- 

 

 

Section 8.          Successors and Assigns. This terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 9.          Invalidity; Severability. . If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term hereof or thereof, such provision shall be
fully severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part thereof,
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance therefrom. Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

Section 10.        Governing Law. This Agreement shall be governed by, construed
in accordance with, and interpreted and enforced pursuant to the Laws of the
State of New York (and the applicable federal Laws of the United States of
America) without giving effect to its choice of law principles.

 

Section 11.         Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SHALL SUPERSEDE ANY PRIOR
AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT HEREOF. FURTHERMORE, IN THIS REGARD, THIS AGREEMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES.

 

[The remainder of this page has been left blank intentionally.]

 

 -4- 

 

 

Exhibit 10.2

 

EXECUTED to be effective as of the date first above written.

 

BORROWER: LILIS ENERGY, INC.         By: /s/ Abraham Mirman   Name: Abraham
Mirman   Title: Chief Executive Officer       GUARANTORS: brushy resources, inc.
        By: /s/ Abraham Mirman   Name: Abraham Mirman   Title: Chief Executive
Officer and President         impetro operating llc         By: /s/ Abraham
Mirman   Name: Abraham Mirman   Title: Chief Executive Officer and President    
    IMPETRO RESOURCES, LLC         By: /s/ Abraham Mirman   Name: Abraham Mirman
  Title: Chief Executive Officer and President         LILIS OPERATING, LLC    
    By: /s/ Abraham Mirman   Name: Abraham Mirman   Title: Member of the Board
of Managers

 

 

 

 

COLLATERAL AGENT: Deans Knight Capital Management Ltd.         By: /s/ Dillon
Cameron   Name:   Dillon Cameron   Title: Authorized Signatory

 

 

 

 

  RBC INVESTOR SERVICES TRUST ITF 110952002,   as a Lender         By: /s/
Dillon Cameron   Name:  Dillon Cameron   Title: Authorized Signatory

 

 

 

 

  JAYVEE & CO. ITF YTCF6310002,   as a Lender         By: /s/ Dillon Cameron  
Name:   Dillon Cameron   Title: Authorized Signatory

 

 

 

 

  NGPI CANADA INC.,   as a Lender         By: /s/  Phillip Hampson   Name: 
Phillip Hampson   Title: President

 

 

 

 

  TRACE CAPITAL INC.,   as a Lender         By: /s/ Jennifer Nadj   Name: 
Jennifer Nadj   Title: President

 

 

 

 

  INVESTOR COMPANY ITS 5J5505C,   as a Lender         By: /s/ Tim Logie   Name: 
Tim Logie   Title: Portfolio Manager

 

 

 

 

  PETER ELLIS,   as a Lender         By: /s/ Peter Ellis

 

 

 

 

  thOMAS ROOTHAM,   as a Lender         By: /s/ Thomas Rootham

 

 

 

 

  SPROTT RESOURCE LENDING CORP.,   as Lender         By: /s/ Peter Grosskopf  
Name:  Peter Grosskopf   Title: Chief Executive Officer

 

 

 

 

  RESOURCE INCOME PARTNERS LIMITED PARTNERSHIP,   as Lender         By: /s/
Gretchen Carter   Name:  Gretchen Carter   Title: Chief Financial Officer

 

 

 

 

  ONE E LP,   as Lender         By: /s/ Gray Fowler   Name:  Gray Fowler  
Title: Signing Officer

 

Signature Page to Amendment No. 2 to Credit and Guarantee Agreement

